



Exhibit 10.21


FIRST AMENDMENT TO BUSINESS LOAN AGREEMENT DATED JUNE 14, 2013
Principal
$20,000,000.00
Loan Date
08-01-2014
Maturity
06-14-2015
Loan No
55120-0201
Call / Coll
9A00 / AA
Account
00000160370
Officer
00456
Initials


References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

Borrower:
Heartland Financial USA, Inc.
 
Lender:
Bankers Trust Company
 
1398 Central Avenue
 
 
453 7th Street
 
Dubuque, IA 52001
 
 
P.O. Box 897
 
 
 
 
Des Moines, IA 50304-0897
 
 
 
 
(515)245-2863



This first Amendment to Business Loan Agreement by this reference is made a part
of the Business Loan Agreement dated June 14, 2013, and is executed in
connection with a loan or other financial accommodations between Heartland
Financial USA, Inc, ("Borrower") and Bankers Trust Company ("Lender") on the
following terms and conditions.
Borrower and Lender acknowledge the following change:
AFFIRMATIVE COVENANTS
Page 2 - Financial Statements.
MINIMUM ALLOWANCE FOR LOAN AND LEASE LOSSES TO GROSS LOANS AND LEASES: Borrower
shall maintain, on a consolidated basis, an Allowance for Loan and Lease Losses
to Gross Loans and Leases ratio of at least 1.0%. For this purpose, Borrower may
include the Discount on Loans Acquired within the Allowance for Loan and Lease
Losses. This covenant shall be measured quarterly.
READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ CAREFULLY
BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. NO OTHER TERMS OR ORAL
PROMISES NOT CONTAINED IN THIS WRITTEN AGREEMENT MAY BE LEGALLY ENFORCED. THE
PARTIES MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN
AGREEMENT.
BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS AGREEMENT AND
AGREES TO ITS TERMS.
BORROWER ACKNOWLEDGES RECEIPT OF AN EXECUTED COPY OF THIS AGREEMENT.
THIS FIRST AMENDMENT TO BUSINESS LOAN AGREEMENT DATED JUNE 14, 2013 IS EXECUTED
ON AUGUST 1, 2014.
BORROWER:


HEARTLAND FINANCIAL USA, INC.
By: /s/ Bryan R. McKeag
Bryan R. McKeag, Chief Financial Officer of Heartland Financial USA, Inc.

LENDER:


BANKERS TRUST COMPANY
By: /s/ John Ruan, IV
John Ruan, IV, Vice President






